Citation Nr: 0512943	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-34 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving Dependency and Indemnity 
Compensation (DIC) pursuant to section 1311, Title 38 of the 
United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969, including in Vietnam.  He died on November [redacted], 2002.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the appellant's claim 
of entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to section 1311, Title 38 of the United States Code.  
The appellant has perfected a timely appeal.

Historically, it is noted that, in January 2003, the RO 
granted the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The appellant married the veteran on December [redacted], 2001, 
less than 1 year before the veteran's death on November [redacted], 
2002.

3.  A child was not born of the marriage, nor was a child 
born to the veteran and the appellant before their marriage.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving Dependency and 
Indemnity Compensation (DIC).  
38 U.S.C.A. §§ 101(3), 1103, 1311 (West 2002 & Supp. 2004); 
38 C.F.R. §§ 3.50, 3.52, 3.54 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002).  VA has undertaken to tell 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).

VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

In the instant case the relevant facts are not in dispute, 
and the law is controlling.  Accordingly the VCAA is not 
applicable.


Factual Background

On December [redacted], 2001, the Clerk of the Lake County Circuit 
Court in Lake County, Indiana, issued a certificate of 
marriage for the veteran and the appellant.  The certificate 
of marriage shows that they were married on December [redacted], 
2001.

A review of the veteran's death certificate shows that he 
died on November [redacted], 2002.  

As noted above, by rating decision issued in January 2003, 
the RO granted the appellant's claim of entitlement to 
service connection for the cause of the veteran's death. 

On a VA Form 21-534, "Application for Dependency and 
Indemnity Compensation," received at the RO in February 
2003, the appellant stated that she had lived continuously 
with the veteran from the date of their marriage to the date 
of his death.  They had no children.  

In her July 2003 notice of disagreement, the appellant 
requested a "waiver" of the regulatory requirement that a 
surviving spouse must be married to a veteran for 1 year or 
more for the purposes of receiving DIC.

In a December 2003 statement, accepted in lieu of a 
substantive appeal (VA Form 9), the appellant acknowledged 
that she and the veteran had only been married for 11 months 
and 4 days.  However, the appellant stated that, when she 
married the veteran, she did not know that he would die less 
than a year later.  Because the duration of her marriage was 
just 3 weeks short of 1 year, the appellant requested that 
her DIC claim be granted on the basis of equitable relief.


Analysis

The appellant essentially contends that she should be 
recognized as the veteran's surviving spouse for purposes of 
receiving DIC despite the fact that her marriage to the 
veteran lasted less than 1 year.

The relevant law provides that, for VA death benefits 
purposes, the veteran must have been married to the 
appellant: (1) before the expiration of 15 years after the 
period of service in which the disease or injury that caused 
the veteran's death was incurred or aggravated; (2) for one 
year or more at the time of death; or (3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.54.  
The appellant has the burden to establish his or her status 
as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) 
(citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).

As just discussed, the appellant and the veteran married in 
December 2001, approximately 32 years after the period of 
service in which the cause of the veteran's death (head and 
neck cancer) was incurred.  The appellant was married to the 
veteran for 11 months and 4 days, or less than 1 year or more 
before his death.  They had no children.  

Although sympathetic to the appellant's contention that she 
intended to stay married to the veteran "for life" and 
recognizing that her marriage to the veteran was just 3 weeks 
shy of the regulatory requirement for entitlement to 
recognition as a surviving spouse for the purposes of 
receiving DIC, the Board is bound to follow the law.

Accordingly, because the appellant was not married to the 
veteran for more than 1 year at the time of the veteran's 
death, their marriage took place more than 15 years after the 
relevant period of service, and they had no children; the 
Board finds that the appellant is not eligible for 
recognition as the veteran's surviving spouse for purposes of 
Dependency and Indemnity Compensation (DIC).  As there is no 
evidence that the appellant meets the criteria for 
recognition as the surviving spouse, preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving DIC is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


